DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 12th, 2021 has been entered.
Response to Amendment
The Amendment filed May 4th, 2021 has been entered. Claims 11-24 remain pending in the application.  Examiner acknowledges Applicant’s amendments to claims 11 and 18 in an effort to overcome the prior rejections under 35 U.S.C. § 103 previously set forth in the Final Rejection Office Action mailed February 23rd, 2021.  Additionally, new objections have been made to the claims based on the amended claim language.
Response to Arguments
Applicant’s Remarks on Page 6, filed May 4th, 2021, with respect to the “After Final Consideration Pilot Program 2.0” are acknowledged.
Applicant’s Remarks on Pages 6-9, filed May 4th, 2021, with respect to claims 11-24 being rejected 35 U.S.C. § 103 have been fully considered and are overall persuasive.  However, due to the Applicant’s amended claim language, the arguments are moot because of new grounds of rejection that do not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  
th, 2021, with respect to claims 11-24 and the arguments regarding “instead of providing a prima facie case of obviousness, the Office is simply stating, without any supporting evidence, that it would have been obvious to try the combination asserted by the Office Action” and “the Office Actions to date offer no evidence, but only conclusory hindsight, reconstruction and speculation, which these cases have indicated does not constitute evidence that will support a proper obviousness finding” have been fully considered and are not persuasive for reasons already set forth in the “Response to Arguments” section of the prior Final Rejection Office Action mailed February 23rd, 2021.  
Claim Objections
The line numbers used in this section refer to the line counts of the individual claims.
Claims 11 and 18 are objected to because of the following informalities:  
Claim 11, lines 4, 17, and 18, and claim 18, lines 6, 19, and 20-21: “the received signal” should read -- the signal --, in reference to “(receiving) … a signal” in claim 11, line 2, and claim 18, line 4.
Claim 11, line 9, and claim 18, line 11: “the received surroundings data values” should read -- the surroundings data values --, in reference to “(receiving) … surroundings data values” in claim 11, line 5, and claim 18, line 7.
Claim 11, lines 18-19, and claim 18, lines 18-21: “the surroundings sensor system” should read -- the first surroundings sensor system --, in reference to “a first surroundings sensor system” in claim 11, lines 2-3, and claim 18, line 5.
Claim 11, line 19, and claim 18, line 22: “the system
Claim 11, line 20, and claim 18, line 22: “the sensor system” should read -- the first surroundings sensor system --, in reference to “a first surroundings sensor system” in claim 11, lines 2-3, and claim 18, line 5.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The line numbers used in this section in regards to locations in the claims refer to the line counts of the individual claims.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, line 3, and claim 24, line 3 recite the limitation "the transmitted sensor data values”.  There is insufficient antecedent basis for this limitation in the claims.  For examination purposes, Examiner has interpreted that “the transmitted sensor data values” is referring to the “combining first surroundings data values with second surrounding data values” in claim 11, lines 11-22 and claim 18, lines 13-14.  Therefore, it is suggested to change the claim language to -- the first surroundings data values and the second surroundings data values --. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

























The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 11-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jammoussi et al. (US 2017/0166219; hereinafter Jammoussi, already of record), in view of Cherveny et al. (US 6,047,234; hereinafter Cherveny, already of record), further in view of McCloskey et al. (US 2016/0061935; hereinafter McCloskey; already of record in IDS), and still further in view of Sbianachi et al. (US 2017/0166217; hereinafter Sbianachi).
Regarding claim 18, Jammoussi discloses: A device for operating a first vehicle, (Fig. 2A, devices 32a, 34a, and 36a) comprising:
a receiver; (Fig. 2A, device 34a, paragraph [0018], lines 1-3, and paragraph [0020], lines 1-8) and
a controller (Fig. 2A, devices 32a and 36a and paragraph [0018], lines 1-3) configured to perform the following:
receiving, via the receiver, a signal from an external processing unit for influencing a first surroundings sensor system of the first vehicle; (paragraph [0012], lines 1-7 and paragraph [0021], lines 6-9: The computer, in conjunction with a receiver, receives data for the first vehicle from an external infrastructure, which modifies (influences) the local data.)
influence the first surroundings sensor system based on the received signal; (paragraph [0012], lines 1-7 and paragraph [0021], lines 6-9)
receiving, via the receiver, surroundings data values detected by at least one second surroundings sensor system of a second vehicle and that at least partially represent surroundings of the first vehicle; (Fig. 1 shows comprehensive data exchange between multiple vehicles and an infrastructure.  Paragraph [0012], lines 1-2, paragraph [0019], lines 9-13, and paragraph [0026], lines 8-17, disclose data exchange between a first vehicle and a second vehicle as well as many other vehicles in and
controlling operation of the first vehicle dependent on the influence of the first surroundings sensor system and the received surroundings data values; (Fig. 1 shows comprehensive data exchange between multiple vehicles and an infrastructure. Paragraph [0011], lines 4-7, paragraph [0012], lines 5-7, paragraph [0019], lines 9-13, and paragraph [0054], lines 1-4, disclose vehicle control based on an influence of external data on its local sensor system.) 
….
Jammoussi does not disclose: … wherein evaluation of a quality of the first surroundings sensor system and of the second surroundings sensor system includes combining first surroundings data values with second surroundings data values, and forming based thereon, third surroundings data values that represent shared surroundings of the first vehicle and of the second vehicle,
wherein the influencing includes switching off the first surroundings sensor system, so that the first surroundings sensor system does not disruptively affect detection carried out by the second surroundings sensor system, and
wherein the influencing includes converting the received signal to activate and influence the first surroundings sensor system, and the influence depends on the received signal and on the surroundings sensor system itself, including at least one of a model of a sensor of the system, a sensor type, and/or an arrangement of the sensor system on the vehicle.
Cherveny, in the same field of endeavor, teaches: 
… 
wherein evaluation of a quality of the first surroundings sensor system and of the second surroundings sensor system (col. 7, lines 46-49, 54-57, and 62-67:  Data stored in the centralized database is assessed for quality under certain conditions, evidenced by assigning a confidence level from includes combining first surroundings data values with second surroundings data values, and forming based thereon, third surroundings data values that represent shared surroundings of the first vehicle and of the second vehicle. (Fig. 1, Fig. 2A, and Fig. 2B:  A first vehicle 50(1) and a second vehicle 50(2) transmit surroundings (geographic environment) sensor data from a common geographic location (47) (col. 5, lines 8-10 and col. 6, lines 15-17).  Sensor data undergoes a data quality check by comparing to historical data in a statistical variance analysis (Fig. 1, elements 16 and 32, and col. 7, lines 24-29).  Based on a variance analysis, the central database is updated as a revised composite set of data (col. 8, lines 12-24) based on two vehicles (col. 11, lines 11-17).  A combination of data from two sources into one composite source at the centralized database is described in col. 11, line 59-col. 12.  The combination of data from two vehicles (col. 12, lines 3-5) leads to the update of the centralized data (col. 12, lines 6-8), which is equivalent to a third surroundings data set (values).)  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver, the controller, the receiving … a signal from an external processing unit for influencing a first surroundings sensor system of the first vehicle, the influence the first surroundings sensor system based on the received signal, the receiving … surroundings data values detected by at least one second surroundings sensor system of a second vehicle and that at least partially represent surroundings of the first vehicle, and the controlling operation of the first vehicle dependent on the influence of the first surroundings sensor system and the received surroundings data values of Jammoussi with the combining of first and second vehicle sensor data into third surroundings data values based on evaluation of quality of Cherveny for the benefit of increased accuracy of the first vehicle’s sensor data and the external infrastructure data through continuous feedback adjustments, involving analyzed and compiled data from multiple vehicles 
Jammoussi in view of Cherveny does not disclose:
…
wherein the influencing includes switching off the first surroundings sensor system, so that the first surroundings sensor system does not disruptively affect detection carried out by the second surroundings sensor system, and
wherein the influencing includes converting the received signal to activate and influence the first surroundings sensor system, and the influence depends on the received signal and on the surroundings sensor system itself, including at least one of a model of a sensor of the system, a sensor type, and/or an arrangement of the sensor system on the vehicle.
McCloskey, in the same field of endeavor, teaches:
…
wherein the influencing includes switching off the first surroundings sensor system, so that the first surroundings sensor system does not disruptively affect detection carried out by the second surroundings sensor system, (Para. [0008]; and para. [0097]: Interference of sensors is determined to exist between two vehicles, and at least one sensor is adjusted for a given vehicle (i.e. a first vehicle) to avoid interference with at least one other vehicle (i.e. a second vehicle).  Para. [0029]; and para. [0046]: The sensor system includes RADAR, which is in itself a sensor system or sensor sub-system.  Para. [0025]; para. [0089]-[0090]; para. [0097]-[0098]; para. [0105]; and Fig. 6, elements 602, 606, and 612c: Power adjustment is utilized to reduce interference of EM radiation of RADAR systems between a first vehicle and a second vehicle, and interference based on a distance between the vehicles is considered for the power reduction (para. [0105]).  Para. [0105], and para. [0106]: Other scenarios are possible in accordance with the disclosure. The logical conclusion of the example in para. [0105] of power reduction and 
…
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver, the controller, the receiving … a signal from an external processing unit for influencing a first surroundings sensor system of the first vehicle, the influence the first surroundings sensor system based on the received signal, the receiving … surroundings data values detected by at least one second surroundings sensor system of a second vehicle and that at least partially represent surroundings of the first vehicle, the controlling operation of the first vehicle dependent on the influence of the first surroundings sensor system and the received surroundings data values, and the combining of first and second vehicle sensor data into third surroundings data values based on evaluation of quality of Jammoussi in view of Cherveny with the influencing includes switching off the first surroundings sensor system, so that the first surroundings sensor system does not disruptively affect detection carried out by the second surroundings sensor system of McCloskey for the benefits of improving performance and ensuring the accuracy of environmental/surroundings detection systems of a vehicle, including RADAR systems, by reducing electromagnetic interference through power reduction, including reducing power to zero (i.e. switch off the first surroundings sensor system).  (McCloskey: para. [0003]; para. [0005]; para. [0006]; and para. [0097]-[0098]; and para. [0105]) 
Jammoussi, in view of Cherveny, further in view of McCloskey does not disclose:
…
wherein the influencing includes converting the received signal to activate and influence the first surroundings sensor system, and the influence depends on the received signal and on the surroundings sensor system itself, including at least one of a model of a sensor of the system, a sensor type, and/or an arrangement of the sensor system on the vehicle.
Sbianachi, in the same field of endeavor, teaches:
… 
wherein the influencing includes converting the received signal to activate and influence the first surroundings sensor system, (Fig. 1; para. [0003]; para. [0018]-[0019]; para. [0021]; para. [0039]; and para. [0059]: A local vehicle sensor system (i.e. a first surroundings sensor system) is influenced by external control commands from a central control system to adjust the sensors/sensor system by activating certain sensors and controlling their data acquisition.  The received signal must be converted into sensor responses by the local vehicle system in order for this selection to take place.) and the influence depends on the received signal and on the surroundings sensor system itself, including at least one of a model of a sensor of the system, a sensor type, and/or an arrangement of the sensor system on the vehicle. (para. [0062]; and para. [0072]: Sensor type is considered as an evaluation parameter by central processing, and adjusting/controlling of the type of sensor signals collected (i.e. influencing based on the received control signal) requires knowledge of which sensors can actually provide the data (i.e. influencing based on a sensor type).)
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the receiver, the controller, the receiving … a signal from an external processing unit for influencing a first surroundings sensor system of the first vehicle, the influence the first surroundings sensor system based on the received signal, the receiving … surroundings data values detected by at least one second surroundings sensor system of a second vehicle and that at least partially represent surroundings of the first vehicle, the controlling operation of the first vehicle dependent on the influence of the first surroundings sensor system and the received surroundings data values, the combining of first and second vehicle sensor data into third surroundings data values based on evaluation of quality, and the influencing includes switching off the first surroundings sensor system, so that the first surroundings sensor system does not disruptively affect detection carried out by the second surroundings sensor system of Jammoussi, in view of Cherveny, further in view of McCloskey, with the converting the received signal to activate and influence the first surroundings sensor system, and the influence depends on the received signal and on the surroundings sensor system itself, including at least one of a model of a sensor of the system, a sensor type, and/or an arrangement of the sensor system on the vehicle of Sbianachi for the benefits of reducing power consumption (i.e. processing power) and providing computational efficiency for detection systems (e.g. environmental detection) of a vehicle with many different types of data available to collect, by continuously and dynamically adjusting/controlling the types of sensors signals, and ultimately the sensor types, that are active to collect data.  (Sbianachi: para. [0001]-[0003]: Selectively adjusting/controlling the types of sensor data that is collected reduces power consumption and leads to more efficient sensor data processing.  Para. [0062]; and para. [0072]: Sensor type is considered as an evaluation parameter by central processing, and adjusting/controlling of the type of sensor signals collected requires knowledge of which sensors can actually provide the data.)
Regarding claim 19, Jammoussi, in view of Cherveny, further in view of McCloskey, still further in view of Sbianachi discloses: 
The device of claim 18, further comprising: 
a transmitter (Jammoussi: paragraph [0020], lines 1-8) to transmit sensor data to the external processing unit, wherein the sensor data values represent an effect of the influence of the first surroundings sensor system. (Cherveny: col. 5, lines 40-43 and col. 9, lines 17-32: A feedback loop of sensor data allows the first vehicle surroundings system to transmit sensor data to an external 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the transmitter of Jammoussi, in view of Cherveny, further in view of McCloskey, still further in view of Sbianachi with transmit, via the transmitter and to the external processing unit, sensor data values that represent an effect of the influence of the first surroundings sensor system of Cherveny for the benefit of increased accuracy of the first vehicle’s sensor data and the external infrastructure data through continuous feedback adjustments, leading to a safer vehicle control system (col. 5, lines 40-43 and col. 9, lines 17-32). 
Regarding claim 20, Jammoussi, in view of Cherveny, further in view of McCloskey, still further in view of Sbianachi discloses: 
The device of claim 18, wherein the at least one second surroundings sensor system is identical to the first surroundings sensor system. (Jammoussi: paragraph [0019], lines 4-9: Any array of sensors are available to be applied across multiple vehicle surroundings systems.  Nothing prohibits these from being applied to vehicles identically.)
Regarding claim 21, Jammoussi, in view of Cherveny, further in view of McCloskey, still further in view of Sbianachi discloses: 
The device of claim 18, wherein the influence of the first surroundings sensor system includes at least partially switching off the first surroundings sensor system. (Jammoussi: paragraph [0012], lines 1-7 and paragraph [0026], lines 14-17: Remote data replaces inaccurate local data and excludes it from vehicle operations.  Excluding certain data from vehicle operations is equivalent to at least partially switching off the first surroundings sensor system.)
Regarding claim 22, Jammoussi, in view of Cherveny, further in view of McCloskey, still further in view of Sbianachi discloses: 
The device of claim 18, wherein the signal depends on a comparison with the at least one second surroundings sensor system carried out according to predefined criteria. (Cherveny: col. 7, lines 10-15, lines 24-29, and lines 38-45: Historical information is used to perform a statistical analysis and determine variances (comparisons) on raw data collected by a plurality of vehicles at the central infrastructure.  Due to the looped nature of the system, as outlined in col. 9, lines 17-32, the signal transmitted from the infrastructure to the first vehicle reflects the comparisons that are based on predefined criteria.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of claim 18 of Jammoussi, in view of Cherveny, further in view of McCloskey, still further in view of Sbianachi with the signal is dependent on a comparison with the at least one second surroundings sensor system carried out according to predefined criteria of Cherveny for the benefit of increased accuracy of the first vehicle’s sensor data and the external infrastructure data through continuous feedback adjustments, leading to a safer vehicle control system (Cherveny:  col. 7, lines 10-15, lines 24-29, and lines 38-45, and col. 9, lines 17-32).
Regarding claim 23, Jammoussi, in view of Cherveny, further in view of McCloskey, still further in view of Sbianachi discloses: 
The device of claim 18, wherein the signal depends on a comparison with the at least one second surroundings sensor system carried out according to predefined criteria (Cherveny: col. 7, lines 10-15, lines 24-29, and lines 38-45) so that the quality of the first surroundings sensor system and the at least one second surroundings sensor system is taken into account. (Cherveny: col. 7, lines 31-34, col. 9, lines 17-19, col. 9, lines 27-32, and col. 9, lines 52-59: The statistical data analyzer collects and evaluates data from a plurality of vehicles along with an accuracy developing feedback process, which 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the device of claim 18 of Jammoussi, in view of Cherveny, further in view of McCloskey, still further in view of Sbianachi with the signal is dependent on a comparison with the at least one second surroundings sensor system carried out according to predefined criteria in such a way that a quality of the first surroundings sensor system and the at least one second surroundings sensor system is taken into account of Cherveny for the benefit of increased accuracy of the first vehicle’s sensor data and the external infrastructure data through continuous feedback adjustments, leading to a safer vehicle control system (Cherveny:  col. 7, lines 31-34, col. 9, lines 17-19, col. 9, lines 27-32, and col. 9, lines 52-59).
Regarding claim 24, Jammoussi, in view of Cherveny, further in view of McCloskey, still further in view of Sbianachi discloses: the device of claim 23, wherein the quality of the first surroundings sensor system and the at least one second surroundings sensor system is taken into account (Cherveny: col. 7, lines 31-34, col. 9, lines 17-19, col. 9, lines 27-32, and col. 9, lines 52-59: The statistical data analyzer collects and evaluates data from a plurality of vehicles along with an accuracy developing feedback process, which ensures that the signal generated by the central infrastructure takes into account the quality of the data from a first and a second vehicle.) based on the transmitted sensor data values. (Cherveny: Col. 8, lines 19-23 and col. 9, lines 17-32: indicate a feedback loop involving improving quality of sensor data transmitted from a first and a second vehicle to a central infrastructure, where the first vehicle transmits updated sensor data based on receiving updates from the central infrastructure after the infrastructure has considered the quality of data from both vehicles.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the quality of the first surroundings sensor system and the at least one second surroundings sensor system is taken into account of Jammoussi, in view of Cherveny, further in view of McCloskey, still further in view of Sbianachi with based on the transmitted sensor data values of Cherveny for the benefit of increased accuracy of the first vehicle’s sensor data and the external infrastructure data through continuous feedback adjustments, leading to a safer vehicle control system (Cherveny:  col. 8, lines 19-23 and col. 9, lines 17-32). 
Regarding claim 11, Jammoussi, in view of Cherveny, further in view of McCloskey, still further in view of Sbianachi discloses: a method for operating a first vehicle, the method comprising: (Jammoussi: Fig. 4 and Fig. 5 demonstrate the system as a series of process steps (or method).)
As for the remaining limitations of claim 11, the claim recites analogous limitations to claim 18 above, and is therefore rejected on the same premise.
Regarding claim 12, the claim recites analogous limitations to claim 19 above, and is therefore rejected on the same premise.
Regarding claim 13, the claim recites analogous limitations to claim 20 above, and is therefore rejected on the same premise.
Regarding claim 14, the claim recites analogous limitations to claim 21 above, and is therefore rejected on the same premise.
Regarding claim 15, the claim recites analogous limitations to claim 22 above, and is therefore rejected on the same premise.
Regarding claim 16, the claim recites analogous limitations to claim 23 above, and is therefore rejected on the same premise.
Regarding claim 17, the claim recites analogous limitations to claim 24 above, and is therefore rejected on the same premise.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. This prior art includes:
Wieskamp et al. (US 2018/0053403) teaches the inclusion of sensor data from one vehicle and the disabling/disregarding of sensor data from another vehicle, based on confidence levels of the data from the vehicles. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Brace whose telephone number is (313) 446-6540.  The examiner can normally be reached on 7:30 am-5:00 pm, M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



Examiner, Art Unit 3663

/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        6/9/2021